So Coe ITD Wn BP WY NH eS

NO NO WHO WHO HNO KN WH KN DH i vm om ow i let
SAND nA FF WD NYO —& DOD OO BA HDB nA FP WO HO KH OC

——— FILED

————. ENTERED

——— LODGED ___ RECEIVED
MAR 04 2020

$
CLERK U.S. DISTRICT CouR
By TOTERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

JOHNNY ROMAN GARZA,
Defendant.

 

 

 

 

AT SEATTLE

‘°C€R20-9032 sec

ORDER CONTINUING
TEMPORARY DETENTION

An Indictment having been returned against the above-named defendant, now

therefore

IT IS ORDERED that temporary conditions of release be continued as previously set.

DATED this 4th day of March, 2020.

ORDER CONTINUING - 1
TEMPORARY DETENTION

[/

UNITED STATES MAGISTRATE JUDGE

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101
(206) 553-7970

 
